DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: SHIFT REGISTER HAVING ISOLATION CIRCUITS, LIGHT-EMITTING CONTROL CIRCUIT, AND DISPLAY PANEL.

Drawings
The drawings, Figs. 1-4 are objected to under 37 CFR 1.83(a) because they fail to show circuit connections among elements, e.g., “input unit 31”, “output unit 32”, “1st control unit 33”, “2nd control unit 34” and “1st isolation unit 35” as described in the specification.  

    PNG
    media_image1.png
    660
    1430
    media_image1.png
    Greyscale

Figs. 1-4 in the manner as shown above.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.  
Claim 1 recites the limitation “the input unit is respectively coupled to the input terminal, a first node, and a fourth node, and configured to control levels of the first node and the fourth node”.   Figs. 1-4 fail to support to this feature.  Rather, in view of another limitation regarding “the second control unit coupled to the fifth node and the fourth node” recited in claim 3, the “first node” recited in clam 1 appears to be “fifth node”.  Yet, one of ordinary skill in the art would not be able to clearly understand such structure even in view of the entire specification and the drawings.  
Claim 1 also recites the limitation “level” in the manner such as “control levels of”, “based on a level of”, “first/second level to”, etc.  Considering that the embodiment recited in claim 1 comprises a plurality of transistors as shown in Figs. 2-4, the “level” appears to be voltage or potential level of corresponding transistor and/or node.  However, considering the embodiment recited in claim 1 is an OLED display panel (e.g., see claim 20), it may not be necessarily voltage, but current level.  One of ordinary skill in the art would not be able to clearly understand which one the “level” means even in view of the entire specification and the drawings.  
Accordingly, claim 1 is indefinite.  For the purpose of compact prosecution only, Examiner interprets the “first node” as “fifth node”, and the “level” as “voltage level” for the following claim rejections.
Claim 3 recites the limitation “a fifth node”.  For the same reason above why the “first node” recited in claim 1 appears to be “fifth node”, the “fifth node” recited in claim 3 appears to first node” based on Figs. 2-4 and the limitation “the second control unit is coupled to the fifth node and the fourth node”.  One of ordinary skill in the art would not be able to clearly understand the structure in view of the entire specification and the drawings.
Accordingly, claim 3 is indefinite.  For the purpose of compact prosecution only, Examiner interprets the “fifth node” as “first node” for the following claim rejections.
Claims 2 and 4-20 directly or indirectly depend from claims 1 and/or 3, and are indefinite for the same reasons above.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US 2016/0329015 A1, IDS dated Oct. 29, 2021) in view of Huang et al. (US 2017/0032752 A1, IDS dated Feb. 26, 2021).
As to claim 1, Ji teaches a shift register for a display panel (Ji, Abs., a “shift register and a display panel”), comprising: 
	an input terminal (Ji, FIG. 2, [0063], “signal input terminal INPUT”), an output terminal (Ji, FIG. 2, [0065], “signal output terminal OUTPUT”), an input unit (Ji, FIG. 1, [0068], “input module 1”), an output unit (Ji, FIG. 2, [0068], “output pull-down module 4”), a first control unit (Ji, FIG. 1, [0069], Examiner interprets “pull-up module 3” as the 1st control unit), a second control unit (Ji, FIG. 1, [0068], Examiner interprets “output control module 2” as the 2nd control unit), wherein: 
	the input unit (Ji, FIG. 1, [0068], “input module 1”) is respectively coupled to (Ji, see FIG. 1) the input terminal (Ji, FIG. 2, [0063], “signal input terminal INPUT”), a nd node N2” as the 5th node), and a fourth node (Ji, FIG. 1, [0069], Examiner interprets “1st node N1” as the 4th node), and configured to control levels of the nd node N2”) and the fourth node (Ji, FIG. 1, [0069], “1st node N1”) based on a level of (Ji, see FIG. 1) the input terminal (Ji, FIG. 2, [0063], “signal input terminal INPUT”); 
	the first control unit (Ji, FIG. 1, [0069], “pull-up module 3”) is respectively coupled to (Ji, see FIG. 1) a second node (Ji, FIG. 1, Examiner interprets the node coupled to “OUTPUT” as the 2nd node) and a third node (Ji, FIG. 1, [0069], Examiner interprets “node N3” as the 3rd node) and configured to control levels of (Ji, see FIG. 1) the second node (Ji, FIG. 1, the node coupled to “OUTPUT”) and the third node (Ji, FIG. 1, [0069], “node N3”); 
	the second control unit (Ji, FIG. 1, [0068], “output control module 2”) is respectively coupled to (Ji, see FIG. 1) the nd node N2”) and the fourth node (Ji, FIG. 1, [0069], “1st node N1”), and configured to transmit a second level to (Ji, see FIG. nd node N2”) based on the level of the fourth node (Ji, FIG. 1, [0069], “1st node N1”; FIG. 2, [0077], e.g., “the potential of the first node N1 is maintained to be the low level under the control of the first output control unit 21, the second input unit 12 pulls up the potential of the second node N2 to be the high level”);  
	the output unit (Ji, FIG. 2, [0068], “output pull-down module 4”) is configured to transmit a first level (Ji, FIG. 2, [0079], e.g., the voltage level controlled by “1st output pull-down unit 41”) or a second level (Ji, FIG. 2, [0079], e.g., the voltage level controlled by “2nd output pull-down unit 42”) to an output terminal (Ji, FIG. 2, [0065], “signal output terminal OUTPUT”) based on the levels of the nd node N2”) and the second node (Ji, FIG. 1, the node coupled to “OUTPUT”).  
Ji fails to explicitly teach “a first isolation unit”; and “the first isolation unit is between the third node and the fourth node, and configured to isolate the third node from the fourth node when the first control unit changes the level of the third node from a first level further in a direction away from the second level”.
However, Huang teaches the concept of a first isolation unit (Huang, FIG. 3, [0080], “isolation module 16”); and 
the first isolation unit (Huang, FIG. 3, [0080], “isolation module 16”) is between the third node (Huang, FIG. 3, [0080], the node between “T1” and “T3”) and the fourth node (Huang, FIG. 3, [0080], the node “PU”), and configured to isolate the third node from the fourth node when the first control unit changes the level of the third node from a first level further in a direction away from the second level (Huang, FIG. 3, [0080], “isolate a noise voltage between the input IN and the first node PU and a noise voltage between the reset end RESET and the first node PU”).

	As to claim 2, Ji in view of Huang teaches the shift register of claim 1, wherein the first isolation unit (Huang, FIG. 3, [0080], “isolation module 16”) comprises a first transistor (Huang, FIG. 3, [0080], “transistor 16”); 
	a first terminal of the first transistor (Huang, FIG. 3, [0080], drain of “transistor 16”) is coupled to the fourth node (Ji, FIG. 1, [0069], “1st node N1” of “input module 1”), a second terminal of the first transistor (Huang, FIG. 3, [0080], source of “transistor 16”) is coupled to the third node (Ji, FIG. 1, [0069], “node N3” of “pull-up module 3”), and a gate of the first transistor (Huang, FIG. 3, [0080], gate of “transistor 16”) is coupled to a first level terminal (Huang, FIG. 3, [0080], “VGH”).  Examiner renders the same motivation as in claim 1.
As to claim 14, Ji teaches a light-emitting control circuit (Ji, FIG. 5, [0094], “the signal output terminals OUTPUTs are respectively connected with the pixel units (i.e., Eo<1>, Eo<2> . . . Eo<N>) corresponding thereto, so that the light emitting devices in the pixel units emit light”), comprising a plurality of cascaded shift registers (Ji, see FIG. 5), each of the plurality of cascaded shift registers being the shift register of claim 1 (Ji, see FIG. 5).  
As to claim 15, Ji teaches a display panel (Ji, [0095], a “display apparatus”), comprising the light-emitting control circuit (Ji, [0096], “the display apparatus of the present embodiment comprises the above shift register”) of claim 14.  
claim 16, Ji teaches the display panel of claim 15, further comprising a plurality of pixel circuits (Ji, [0094], “the pixel units (i.e., Eo<1>, Eo<2> . . . Eo<N>)”); 
	wherein each of the plurality of pixel circuits (Ji, [0094], “the pixel units (i.e., Eo<1>, Eo<2> . . . Eo<N>)”) comprises a light-emitting element (Ji, [0094], “so that the light emitting devices in the pixel units emit light”) and at least one light-emitting control transistor, a gate of the light-emitting control transistor being coupled to an output terminal of shift register of one stage in the light-emitting control circuit (Ji, [0003], e.g., “Emission GOA is an indispensable circuit in an AMOLED display product, and when one row of pixels are turned on, a low level is outputted by the Emission GOA to control light emitting of the row of pixels”).  

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US 2016/0329015 A1, IDS dated Oct. 29, 2021) in view of Huang et al. (US 2017/0032752 A1, IDS dated Feb. 26, 2021) and Hung et al. (US 2013/0321372 A1).
	As to claim 19, Ji in view of Huang fails to explicitly teach the display panel according to claim 16, further comprising a gate driving circuit for supplying a driving signal to each of the pixel circuits, wherein the gate driving circuit is coupled to a plurality of gate lines, and each of the pixel circuits is disposed in a display area;  the gate driving circuit and the light-emitting control circuit are both disposed outside the display area, and the light-emitting control circuit is located at a side of the gate driving circuit opposite from the display area.  
	However, Hung teaches the concept of a gate driving circuit (Hung, FIG. 7, [0042], “scan driver 730”) for supplying a driving signal to each of the pixel circuits (Hung, FIG. 7, [0042], “configured to provide a plurality of scan signals to control the pixels 710”), wherein the gate driving circuit (Hung, FIG. 7, [0042], “scan driver 730”) is coupled to a plurality of gate lines 
	the gate driving circuit (Hung, FIG. 7, [0042], “scan driver 730”) and the light-emitting control circuit (Hung, FIG. 7, [0043], “signal generating circuit 740”) are both disposed outside the display area (Hung, see FIG. 7), and the light-emitting control circuit (Hung, FIG. 7, [0043], “signal generating circuit 740”) is located at a side of the gate driving circuit (Hung, FIG. 7, [0042], “scan driver 730”) opposite from the display area (Hung, see FIG. 7).  
At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “shift registers” taught by Ji in view of Huang to be associated with the “scan driver 730” and “signal generating circuit 740” in FIG. 7, as taught by Hung, in order to resolve the problem that “the output of an existing shift register is unstable due to the influence from a clock signal” (Hung, [0004]).
	As to claim 20, Hung teaches the display panel according to claim 16, wherein the light-emitting element is an organic light-emitting diode (Hung, FIGS. 1-2, [0005], “organic light emitting diode OLED”).  Examiner renders the same motivation as in claim 19.

Allowable Subject Matter
Claims 3-13 and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
claim 3, the closest known prior art, i.e., Ji et al. (US 2016/0329015 A1, IDS dated Oct. 29, 2021), Huang et al. (US 2017/0032752 A1, IDS dated Feb. 26, 2021), Hung et al. (US 2013/0321372 A1), Ma et al. (US 2016/0372042 A1) and Choi et al. (US 2018/0240382 A1),  alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “the second isolation unit is between the fifth node and the first node and configured to isolate the first node from the fifth node when the level of the first node is changed from the first level further in a direction away from the second level”.
As to claims 4-13, they directly or indirectly depend from claim 3, and are allowable at least for the same reason above.
As to claim 17, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “wherein the plurality of the pixel circuits are arranged in an array, rows of pixel circuits are divided into a plurality of groups, each of the plurality of groups comprising two adjacent rows of pixel circuits, and gates of light-emitting control transistors in the two rows of pixel circuits of the same group are coupled to an output terminal of shift register of the same stage in the light-emitting control circuit”.
As to claim 18, it depends from claim 17, and is allowable at least for the same reason above.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Ma et al. (US 2016/0372042 A1) teaches the concept of a “shift register” comprising “1st and 2nd control modules” (FIG. 1); and (2) Choi et al. (US 2018/0240382 A1) teaches the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jan. 15, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***